Order, entered on April 6,1962, unanimously reversed on the law, without costs to either party, the determination annulled, and the proceeding remanded. We find no error in the acceptance of the sale price as a basis for computation under the 6% net annual return formula. The record indicates that essential services were being maintained in many of the apartments. We have no reason to reach a contrary finding. However, many of the orders granting individual rental increases were conditional in nature. That is, they provided that if the work specified therein were not done the increases granted would be revoked without further notice. We find no sane*782tion in law for such action where the Administrator finds in fact that essential services are not being maintained at the date of the issuance of the order. Nor, in the view we take, is such order divisible. (See L. 1961, ch. 337; Emergency Housing Rent Control Law, § 4, subd. 4, par. [a], cl. [d]; Matter of Amson, 118 N. Y. S. 2d 639, affd. 281 App. Div. 1026; Matter of Halperin v. Caputa, 10 A D 2d 286.) Concur — Botein, P. J., Breitel, Valente, Stevens and Steuer, JJ.